 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 610 
Nabors Alaska Drilling, Inc. 
and Alaska District 
Council of Laborers, AFLŒCIO.  
Case 19ŒCAŒ
28370 
April 21, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND MEISBURG
 On August 29, 2003, Administrative Law Judge Jay R. 
Pollack issued the attached 
decision.  The General Coun-
sel filed exceptions and a supporting brief and the Re-
spondent filed an 
answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings, and conclusions
1 and to adopt the recommended Order. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 David Lee Schaff and Daniel R. Sanders, Esqs., 
for the General 
Counsel. William F. Mede (Owens & Turner), 
of Anchorage, Alaska,
 and Donald J. Horton (Andrews & Kurth), 
of Houston, Texas, 
for the Respondent. 
DECISION STATEMENT OF THE 
CASE JAY 
R. POLLACK
, Administrative Law Judge.  I heard this case 
in trial at Anchorage, Alaska, on June 11, 2003.  On December 

23, 2002, Alaska District Coun
cil of Laborers, AFLŒCIO (the 
Union) filed the charge in Case 19ŒCAŒ28370 alleging that 
Nabors Alaska Drilling, Inc. (Respondent) committed certain 
violations of Section 8(a)(1) and (5) of the National Labor Rela-
tions Act (the Act).  On February 28, 2003, the Acting Regional 
Director for Region 19 of the National Labor Relations Board 
issued a complaint and notice of hearing against Respondent 
alleging that Respondent violated Section 8(a)(1) and (5) of the 
Act.  Respondent filed a timely answer to the complaint denying 
all wrongdoing. 
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to examine and cross-examine wit-
nesses, and to file briefs.  On the entire record, from my observa-

tion of the demeanor of the witnesses and having considered the 

posthearing briefs of the parties, I make the following
1                                                          
                                                                                             
1 In adopting the judge™s conclusion 
that the Respondent did not vio-
late Sec. 8(a)(5), Chairman Battista
 notes that, in the circumstances 
here, the Union did not timely demand bargaining regarding the pro-
posed increase in employee contributions. 
1 The credibility resolutions herein 
have been derived from a review 
of the entire testimonial record and 
exhibits, with due regard for the 
logic of probability, the 
demeanor of the witnesses, and the teachings of 
FINDINGS OF FACT AND 
CONCLUSIONS
 I.  JURISDICTION
 Respondent is an Alaska corporation with an office and place 
of business in Anchorage, Alaska, where it is engaged in the 
business of operating an oil field drilling service that provides 
rigs and labor to oil companies operating throughout the State of 
Alaska.  During the 12 months prior to issuance of the complaint, 
Respondent sold and shipped goods valued in excess of $50,000 
directly to customers located outside the State of Alaska.  Re-
spondent admits and I find that Respondent is an employer en-
gaged in commerce within the mean
ing of Section 2(2), (6), and 
(7) of the Act. 
Respondent admits and I find that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Background and Issues 
On October 18, 2000, the Board certified the Union as the ex-
clusive collective-bargaining agent of the employees employed 

by Respondent in the State of Alaska.
2  The parties began nego-
tiations for a collective-bargaini
ng agreement in December 2000. 
The complaint alleges that Respondent violated Section 
8(a)(1) and (5) of the Act by im
plementing changes in healthcare 
coverage for the bargaining unit employees without affording the 
Union a reasonable opportunity to bargain about those healthcare 
changes.  The answer denied the commission of any unfair labor 
practices.  Further, Respondent alleges that it offered to bargain 
with the Union and that the Union waived its right to bargain. 
B.  Facts 
Nabors International Drilling, th
e parent corporation of Re-
spondent, provides the health insurance benefits for Respondent™s 

employees.  The employees covered by this health plan include 
the bargaining unit and nonunit employees of Respondent and, 
also nonunit employees of Nabors
 International Drilling at vari-
ous locations worldwide.  Nabors International™s plan is self-

funded and operates on a January 1 to December 31 plan year.  
At the end of each calendar year, the healthcare plan is reviewed 
to determine if adjustments need to be made.  This regular annual 
review and adjustment of the healthcare plan had been conducted 
for many years before the Union became the certified bargaining 
 NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to the findings, their testimony has 
been discredited, either as having been in conflict with credited docu-
mentary or testimonial evidence or because it was in and of itself in-

credible and unworthy of belief. 
2 The appropriate bargaining unit certified by the Board is: 
Employees working as derrickmen, motormen, floorhands, fork-

lift operators, roustabouts, solids control, crane operators, elec-

tricians, mechanics, welders, p
it watchers, sewer plant operators, 
safety equipment managers, ball 
mill operators, on the job train-
ers, roustabout pushers, camp maintenance or truckdrivers work-

ing for the company in the State of Alaska; excluding all manag-
ers, professional engineers, supervisors as defined in the Act (in-
cluding without limitation, drille
rs, toolpushers, casing crews, 
catering managers), satellite camp cooks, HSE employees, cleri-
cal employees, guards and all ot
her employees not included in 
the Unit. 341 NLRB No. 84 
 NABORS ALASKA BRILLING
, INC
. 611
agent and continued after the Union 
became the bargaining agent.  
However, since December 2000, th
e Union and Respondent have 
successfully negotiated a change of administrator for the program 
and inclusion of a vision benefit.  Further, for 2002, the health-
care plans™ costs to the bargaining unit employees, in terms of 
copayments were unchanged, al
though copayment costs were 
increased for all other employees 
of Nabors International Drilling 
in the United States. 
On November 1, 2002, the Union, during negotiations asked 
Respondent to offer its ﬁbestﬂ proposed collective-bargaining 
agreement in order that the Un
ion could submit such a proposal 
to the bargaining unit employees for a ratification vote.  The 

parties agreed that a collectiv
e-bargaining agreement would not 
be effective until the bargaining unit ratified it.  The parties tenta-

tively agreed, as part of the agreement to be submitted for ratifi-
cation, that bargaining unit empl
oyees would participate in Re-
spondent™s healthcare plan and that Respondent could terminate 
or modify any of the provisions of the plan at any time without 
bargaining with the Union. 
On November 21, 2002, the parties met again in an attempt to 
finalize the agreement that would be submitted for employee-
ratification.  The parties agreed to the outstanding provisions of 
the proposed tentative collective-bargaining agreement.  Further, 
the parties discussed the process for conducting the ratification 
vote.  The Union made it clear that it would neither recommend 
acceptance nor rejection of the proposed agreement.  The ratifica-
tion vote would take place by mail ballot and the Union requested 
a current list of bargaining employees with their home addresses.  
Through no fault of either party, the mailing list was not provided 
to the Union until January 23, 2003.
3Further, at the November 21 bargaining session, Respondent 
notified the Union that due to rising healthcare costs, Respondent 
was intending to make certain changes to the healthcare program.  
Respondent stated that the changes would be effective January 1, 
2003.  Respondent further notified the Union that it was intend-
ing to increase the employee™s monthly copay contributions but 

Respondent had not yet made an initial determination as to the 
specific amount that employees would pay.  The Union requested 
that information and Respondent answered that it expected to 
make a proposal as to the specific amount of the increased em-
ployee copayments within a week.  Further, Respondent indi-
cated that it would furnish the Union with the specific copayment 
information, as soon as the amounts were determined.  While the 
Union requested the specific information regarding the changes 
in employee copayments, it made no objection to the Respon-
dent™s proposed changes.  Neither
 party raised a question regard-
ing the effect these changes might have on the agreement to be 

submitted for ratification. 
As part of its annual review and adjustment of the healthcare 
plan, each year Respondent sends annual healthcare election 
packages to employees.  This is done in mid-December.  During 
                                                          
                                                           
3 The League of Women Voters, the neutral party chosen by the Un-
ion and Respondent, mailed the ratifica
tion ballots to the eligible em-
ployee-voters.  Because the bargai
ning unit employees were located 
around the United States, the ballots were not due until Febru-
ary 26, 2003.  Ultimately, the empl
oyees rejected the proposed agree-
ment. 
the November 21 bargaining session, Respondent notified the 
Union that it would be mailing out its annual healthcare election 
forms to employees in mid-December 2002.  On December 6 
Respondent sent the Union a letter with 10 pages of attachments 
by facsimile describing the proposed changes to the healthcare 
plan, including the specific new 
proposed copayment rates for 
employees.  In this facsimile, Respondent reminded the Union 

that time was of the essence because the annual enrollment forms 
had to be completed by employees by December 23.  The only 
new information contained in the December 6 notification was 
the specific changes to the employee copayment rates.  However, 
these increases were significant and unexpected by the Union. 
As of December 12
4 Respondent had not received any com-
munication from the Union regarding its fax of December 6.  
Therefore, on December 12 Respondent™s attorney left a voice 
mail with the Union™s attorney, reminding the Union that Re-
spondent needed to transmit enrollment forms to the employees.  
The message further stated that if the Union had any questions or 
wished to bargain, the Union should promptly contact Respon-
dent.  Most important, Respondent notified the Union that if 
Respondent did not hear back from the Union by noon the next 
day, December 13, Respondent would mail out the annual en-
rollment forms to the employees.
5The Union sent Respondent a letter by facsimile on December 
13, more than 3 hours after the healthcare enrollment forms were 
sent, advising that the Union did not agree with the proposed 
health insurance changes.  The facsimile further stated, ﬁFollow-
ing the Ratification process we look forward to discussing this 
further, if needed.ﬂ  That same day, Respondent™s attorney faxed 
the Union™s attorney a letter sta
ting that the Union had not re-
quested bargaining regarding healthcare changes and that Re-
spondent was proceeding with the changes announced in its De-
cember 6 facsimile.  It further stated that the Union should notify 
Respondent ﬁif the Union desires fu
rther bargaining regarding the 
proposed changes.  Should any requested bargaining lead to a 

mutually acceptable agreement, the parties can discuss how to 

implement such an agreement prospectively.ﬂ 
On December 16 the Respondent™s attorney and the Union™s 
attorney discussed proposed bargaining dates to discuss the 
health insurance benefits.  On December 18 the Union™s attorney 
wrote Respondent™s attorney, proposing bargaining dates in 

January 2003.  The Union stated that it believed that Respondent 
could not lawfully unilaterally implement any changes in the 
bargaining unit employees™ health insurance benefits or copay-
ments.  That same date, Responde
nt™s attorney sent a facsimile 
agreeing to meet and bargain with the Union on January 10, 

2003.  Respondent reiterated its position that time was of the 
essence and that the Union had delayed in responding to the no-
tice of the proposed changes.  Respondent restated that it was 
 4 The General Counsel and the Union contend that a communication 
took place between Respondent and th
e Union on December 9 regard-
ing arrangements for bargaining regarding health insurance.  The credi-
ble evidence and documentary evidence 
leads me to conclude that such 
communication actually took place on December 16. 
5 Nabors International in Houston, Texas, conducted the mailing of 
the enrollment forms.  The noontime 
limit was based on the fact that 
noon in Alaska would be 3 p.m. in Houston.  Nabors International 
would then have 2 hours to mail the enrollment forms. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 612 
proceeding with the proposed ch
anges but was ﬁwilling to meet 
and bargain further with the Union regarding health insurance 
issues.ﬂ On December 23, 2002, the Union filed the instant unfair labor 
practice charge.  On January 1, 2003, Respondent implemented 
the changes to the healthcare plan.  The changes became applica-
ble to all employees of Nabors International.  However, because 
the copayments of bargaining unit employees had not been in-
creased in 2002, the increase of 
copayments for bargaining unit 
employees was greater than for other employees. 
On January 10 the parties met to
 discuss the health insurance 
issues.  Respondent expressed surprise that the Union had filed 

unfair labor practice charges.  The Union responded that it was 
surprised by the size of the increases in employee copayments.  
Respondent explained that the ba
rgaining unit employees had not 
had their share of health premiums
 raised in 2002, so that the 
increase was in fact for 2 years.  The Union proposed that Re-
spondent increase employee wages to offset the increase in insur-
ance copayments.  Respondent an
swered that it had considered 
such a raise but that market conditions did not make a raise vi-

able.  However, Respondent stated it would reevaluate the matter 
and let the Union know if there was any reasonable prospect of a 
possible wage increase.  Following the January 10 meeting, nei-
ther party made any attempt to bargain about the healthcare 
changes that had gone into effect 
on January 1.  On February 26, 
2003, the employees rejected the proposed collective-bargaining 

agreement. 
C.  Analysis 
It is well settled that unilateral action by an employer without 
prior discussion with the union am
ounts to a refusa
l to negotiate 
about the effected conditions of employment.  
NLRB v. Katz, 369 
U.S. 736 (1962).  Moreover, a showing of subjective bad faith on 

the employer™s part is unnecessary to establish a violation. 
NLRB 
v. Katz,
 supra.  The Board looks to whether a change has been 
implemented in conditions of employment.  It simply determines 
whether a change in any term and condition of employment has 
been effectuated, without first bargaining to impasse or agree-
ment and condemns the conduct if it has.  
Daily News of Los 
Angeles, 315 NLRB 1236 (1994), remanded 979 F.2d 1571 (D.C. 
Cir. 1992), enfd. 73 F. 3d 406 (1996), cert. denied 519 U.S. 1090 
(1997). 
In Register-Guard, 
339 NLRB 353 (2003), the administrative 
law judge found, and the Board agreed, that the Respondent vio-
lated Section 8(a)(5) and (1) of the Act by unilaterally imple-
menting new sales™ commissions for employees selling two types 
of newspaper advertisements during negotiations for a new col-
lective-bargaining agreement in the absence of overall impasse 
on the entire agreement.  The Bo
ard held that the new commis-
sions represented a change in employee wages, and therefore 

were a mandatory subject of bargaining and that the Respon-
dent™s unilateral change was unlawful because it was material, 
substantial, and significant.  It wrote: 
 Where, as here, parties are engaged in negotiations for 
a collective-bargaining agreement, an employer™s obliga-

tion to refrain from unilatera
l changes in terms and condi-
tions of employment ﬁexte
nds beyond the mere duty to 
provide notice and an opportunity to bargain about a par-
ticular subject matter; rather it encompasses a duty to re-

frain from implementation at all,
 absent overall impasse in 
bargaining for the agreement as a whole.ﬂ  
RBE Electron-
ics of S.D., Inc
., 320 NLRB 80, 81 (1995), see also 
Bottom Line Enterprises
, 302 NLRB 373, 374 (1991), enfd. 
15 F.3d 1087 (9th Cir. 1994). 
The Board has recognized 
two limited exceptions to 
this rule: ﬁwhen economic ex
igencies compel prompt ac-
tion,ﬂ and when a union, ﬁin response to an employer™s 
diligent and earnest efforts to engage in bargaining, insists 
on continually avoiding or delaying bargaining.ﬂ  
Bottom Line, supra at 374 (quoting M&M Contractors
, 262 NLRB 
1472 (1982), review denied 707 F.2d 516 (9th Cir. 1983)); 
see also 
RBE supra at 81.  The Respondent does not argue 
that economic exigencies required it to implement the new 
commissions, and the evidence does not show that the Un-
ion engaged in delay tactics. 
 In Register Guard
, the Board also rejected the Respondent™s 
defenses that the new commissions were a continuance of past 

practice and therefore did not change the status quo, that the dis-
pute was solely a matter of contr
act interpretation, and that the 
allegations were time-barred by Section 10(b) of the Act. 
In the instant case, Respondent and the Union were in negotia-
tions for an initial collective-bargaining agreement.  The health-

care changes represented a change in employee wages, hours, 
and terms and conditions of empl
oyment, and therefore were a 
mandatory subject of bargaining.  The parties agreed that impasse 

had not been reached when Respondent implemented the health-
care changes. 
Respondent argues that it was privileged to unilaterally revise 
the health insurance plan on the ground that it had a past practice 
of reviewing and adjusting its insurance plan annually, and that it 
gave the Union adequate notice and an opportunity to bargain.  
See 
Stone Container Corp.
, 313 NLRB 336 (1993). 
In Stone the Board found that the status quo is not always rigid 
and may, in fact, be fluid.  In 
Stone
, the respondent-employer had 
a past practice of granting annual wage increases in April ranging 

from 3 to 6 percent to its hourly employees.  The Board found no 
violation in the respondent-empl
oyer™s unilateral decision, based 
on its annual review, not to grant a wage increase.  The Board 

distinguished 
 Bottom Line Enterprises
, 302 NLRB 373, 374 
(1991), enfd. 15 F.3d 1087 (9th Cir. 1994).
  Thus, the Board 
stated, 
 Bottom Line Enterprises
, above, stands for the proposition 
that when parties are engaged in negotiations for a collective-

bargaining agreement, an employ
er™s obligation to refrain 
from unilaterally discontinuing an established practice ex-

tends beyond the mere duty to give notice and an opportunity 
to bargain; rather, except for certain circumstances not present 
here, it encompasses a duty to refrain from implementation at 
all, unless and until an overall impasse has been reached on 
bargaining for the agreement as a whole. In Bottom Line En-
terprises, the employer unilaterally discontinued its contribu-
tions to the union™s health and welfare and pension trust 
funds; thus, the employer™s 
unilateral implementation con-
cerned a proposal which was one of the subjects that was part 

of the negotiations for an overall agreement. Such a proposal 
 NABORS ALASKA BRILLING
, INC
. 613
differs significantly from a proposal concerning a discrete 
event, such as an annually scheduled wage review like the one 
in the instant case, that simply happens to occur while con-
tract negotiations are in progress. 
 We note that it is not dis-
puted that the April wage increases here were annually occur-

ring events, and thus bargaining over the amount of such in-
creases could not await an impa
sse in overall negotiations.  
Further, the Respondent was not proposing to permanently 

abandon the April wage increases nor declining to bargain 
over how much of an increase, if any, it should give in April.  
Rather, the Respondent expresse
d its willingness to discuss 
the subject, conducted its ﬁannua
l wage and benefit survey,ﬂ 
and proposed giving no wage increase because, in its view, fi-
nancial circumstances did not justify one at that time.  Further, 
while the Respondent made its proposal in time for bargaining 
over the matter if the Union wished to bargain, the Union 
made no counterproposal concerning the April wage increase, 
and did not raise the issue again during negotiations.  Thus, 
we find that the Respondent satisfied its bargaining obligation 
regarding the April . . . wage increase, and we affirm the 
judge™s dismissal of the complaint. 
 However, in 
Brannan Sand & Gravel Co.,
 314 NLRB 282 
(1994), the Board distinguished 
Stone Container
 and found a 
violation of Section 8(a)(5).  The health plan changes at issue in 
Brannan Sand & Gravel
 were held to be similar to the annual 
wage increase involved in 
Stone Container
 because after the 
inception of the health plan, its costs and benefits had been re-
viewed and adjusted annually to control the respondent-
employer™s expenditures.  Therefore, the Board held that the 
respondent-employer was not obligated to refrain from imple-
menting its proposed changes 
until an impasse was reached on 
collective-bargaining negotiations as a whole.
  However, in 
Brannan Sand & Gravel
, unlike the situation in 
Stone Container
, the respondent-employer did not satisfy its obligation to provide 

the charging party-union with timely notice and a meaningful 
opportunity to bargain over the change in employment condi-
tions.  Rather, the Board found th
at the respondent-employer had 
presented the health plan changes to the charging party-union as 

a fait accompli.  In this connection, the Board relied on the fact 
that by the time the charging party-union was apprised of the 
contemplated changes, the respondent-employer had already 
announced them to the employees.  Further, the respondent-
employer had advised the charging party-union that any discus-
sion over the health plan change
s would have been ﬁfruitlessﬂ 
because the respondent-employer had no intention of doing any-

thing other than what it planned to do. 
In the instant case, it is not disputed that the health insurance 
review was an annually occurring event, and thus, bargaining 

over the changes in health insurance could not await an impasse 
in overall negotiations.  Further, 
the Respondent was not declin-
ing to bargain over the health insurance changes, including the 

changes to copayment contributions.  Rather, the Respondent 
expressed its willingness to discuss the subject,
 and stated, ﬁif the 
Union had any questions or wished to bargain, the Union should 

promptly contact Respondent.ﬂ  Further Respondent stated, 
ﬁshould any requested bargaining lead to a mutually acceptable 
agreement, the parties can discuss how to implement such an 
agreement prospectively.ﬂ  Even after the changes were made, 
Respondent restated that it was ﬁwilling to meet and bargain 
further with the Union regarding health insurance issues.ﬂ  Re-
spondent did, in fact, meet and bargain with the Union over the 
health insurance issues.  The fact that Respondent did not agree 
to a wage increase does not minimize the fact that Respondent 
met and bargained with the Union over the health insurance is-
sues.  There is no evidence that 
bargaining or further bargaining 
with Respondent would have been
 fruitless.  Accordingly, I find 
this case governed by 
Stone Container Corp
., and shall recom-
mend dismissal of the complaint. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The evidence fails to establish that Respondent violated 
Section 8(a)(1) and (5) of the Act,
 as alleged in the complaint. 
4.  On these findings of fact and conclusions of law, and on the 
entire record, I hereby issue the following recommended
6ORDER The complaint shall be dismissed in its entirety. 
                                                             
 6 All motions inconsistent with this recommended order are hereby 
denied.  In the event no exceptions are filed as provided by Sec. 102.46 
of the Board™s Rules and Regulations, the findings, conclusions, and 

recommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
  